Title: To George Washington from Henry Knox, 12 April 1784
From: Knox, Henry
To: Washington, George



My dear sir.
Dorchester near Boston [Mass.] 12 April 1784

I received your favor of the 20th ultimo yesterday. I am fully persuaded of the importance of a general attendance at the meeting at Philadelphia, and I have now written to those concerned in this State, Rhode Island, Connecticut, and New Hampshire, urging their attendence to the utmost of my power. If General Greene shall not be gone before I reach Newport I will endeavor to bring him along.
I wrote your Excellency on the 4th of this month, and enclosed the report of the committee of the Legislature of this State, which was accepted by the Senate and assembly, but further measures were deferred untill the next session. This was supposed to be in tenderness to the members, to give them time to abandon so dangerous an association. The prejudices against the society have received great additional strength, by the thundering speech of the Governor of South Carolina.
I shall set out for New York, from providence by Water on the 21 instant—The roads are too bad to go by Land. It is not very probable this will reach you before I shall have the pleasure of seeing you in Philadelphia.
Mrs Knox prays her affectionate compliments may be presented to Mrs Washington, and hopes that Mrs Custis and her little flock are well. I am dear sir with the most perfect respect and attachment Your humble Serv.

H. Knox

